Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered August 19, 1996, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Inasmuch as defendant failed to withdraw his plea of guilty or move to vacate the judgment, he has failed to preserve for our review the validity of his plea (see, People v Hayes, 241 AD2d 627). In any event, were we to consider defendant’s challenge to the voluntariness of his plea of guilty, we would find it to be without merit. There is no requirement that a defendant personally recite the elements of the crime to which he or she is pleading (see, People v Kinch, 237 AD2d 830). Our review of the record reveals that defendant’s affirmative response to County Court’s inquiries during the plea allocution establishes *792that he entered a knowing, voluntary and intelligent guilty plea to the crime of attempted promoting prison contraband in the first degree (see, People v Williams, 219 AD2d 864, lv denied 88 NY2d 855).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.